         Case 1:21-cv-04056-AJN Document 13 Filed 09/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   9/7/21



  Victor Campbell,

                        Plaintiff,
                                                                  21-cv-4056 (AJN)
                –v–
                                                                       ORDER
  City of New York, et al.,

                        Defendants.


ALISON J. NATHAN, District Judge:

       On August 27, 2021, the Court ordered the parties to submit a joint letter and proposed
case management plan by September 3, 2021, for the conference scheduled September 10, 2021.
Dkt. No. 12. The Court has not received the parties’ submissions. The parties shall comply with
the Court’s August 27, 2021 order by September 8, 2021.


       SO ORDERED.


Dated: September 7, 2021
       New York, New York

                                            __________________________________
                                                    ALISON J. NATHAN
                                                  United States District Judge
